Citation Nr: 0813734	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-29 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
November 1969.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2005 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran died in October 2004 from hepatoma due to 
cirrhosis and esophageal varices.

The current appeal was certified to the Board in August 2006.  
The Board received additional evidence from the appellant on 
September 15, 2006.  No waiver of consideration by the agency 
of original jurisdiction accompanied the evidence.  The 
evidence consists of internet articles on the transmission of 
hepatitis C.  The appellant contends that this evidence, 
coupled with the other evidence of record, shows that the 
veteran was at risk of hepatitis C in service and because of 
service.  Specifically, she argues that vaccination 
procedures and grooming items (razors, toothbrushes, etc.) 
can retain blood and infected the veteran with hepatitis C.

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case unless this procedural 
right is waived in writing by the appellant.  38 C.F.R. §§ 
19.37, 20.1304(c).  In this case, the evidence is pertinent 
and there is no waiver of consideration by the RO.  
Accordingly, remand is required for RO consideration of this 
evidence in the first instance.

Additionally, the Board observes that the record contains no 
post service medical records for the years dating from 1985 
to 2000.  The RO should request that the appellant identify 
those medical care providers, if any, who diagnosed or 
treated the veteran for hepatitis C prior to April 2000.  
These records, if any, should be associated with the claims 
folder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the 
appellant identify those medical care 
providers, if any, who diagnosed or 
treated the veteran for hepatitis C prior 
to April 2000.  If so identified, these 
records should be obtained and associated 
with the claims folder.

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record 
including the recent evidentiary 
submissions.  If any benefit sought on 
appeal, for which a notice of disagreement 
has been filed, remains denied, the 
appellant and representative, if any, 
should be furnished an SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



